Lumpkin, P. J.
The only ruling complained of in the present case is the dismissal of a motion for a new trial. The-record discloses that the movant had not filed a brief of the evidence in- due time. On the day set for the hearing of the motion, however, it was amended by adding a ground alleging that one of the jurors who rendered the verdict complained of was disqualified by reason of his relationship to the respondent in the motion, and movant stated that the only ground she-would insist upon was that embodied in the amendment. It-was urged in the argument here, that the court should have passed upon the merits of this ground, and either- have granted or refused a new trial; that this could have been properly done, for the reason that a determination of this ground, which was the only one insisted upon by movant, would not have required any consideration whatever of the evidence introduced at the trial. The precise question thus made was dealt with by this court in Baker v. Johnson & Harris, 99 Ga. 374, where, upon a similar state of facts, this court affirmed a judgment dismissing a motion for a new trial upon the ground that no brief of evidence had been filed in due time.

Judgment affirmed.


All the Justices concurring..